Citation Nr: 0931284	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Timeliness of a substantive appeal from an October 2004 
rating decision denying entitlement to service connection for 
depression.  

2.  Timeliness of a substantive appeal from an October 2004 
rating decision denying entitlement to compensation under 
38 U.S.C.A. § 1151 for artherosclerosis (claimed as heart 
disease).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 determination by the 
Department of Veterans Affairs (VA).

In December 2006 and November 2008 the Board remanded the 
claim for further development.  The Board is satisfied that 
there has been substantial compliance with the remand 
directives with regard to the issues discussed in the 
decision below and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of the hearing has been associated with the claim 
file.  


FINDINGS OF FACT

1.  In a rating decision of October 2004 the RO denied the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
arthrosclerosis and service connection for depression.  The 
Veteran was informed of the decision in a letter of November 
2004.

2.  The Veteran filed a Notice of Disagreement (NOD) with the 
October 2004 decision in April 2005.

3.  The RO issued a Statement of the Case (SOC) on the issues 
of compensation under 38 U.S.C.A. § 1151 for arthrosclerosis 
and service connection for depression in February 2008.

4.  The Veteran submitted a statement dated May 30, 2008 
which was construed to be a substantive appeal, more than 60 
days after the date the statement of the case, and more than 
one year from the notification of the October 2004 rating 
decision denying his claims. 

5.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.


CONCLUSION OF LAW

The appellant has not submitted a timely substantive appeal 
with regard to the October 2004 rating decision which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
arthrosclerosis and service connection for depression, and 
good cause has not been shown to support the grant of an 
extension of the time limit for filing the present appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 
20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is entitled to compensation under 
38 U.S.C.A. § 1151 for arthrosclerosis and service connection 
for depression.  For the reasons set forth below, the Board 
finds that it is without jurisdiction to consider this claim; 
hence, the appeal is dismissed. 




Legal Criteria

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

Factual Background

In the instant case, the RO, in an October 2004 rating 
decision, denied entitlement to compensation under 
38 U.S.C.A. § 1551 for a heart disability and service 
connection for depression.  A November 2004 letter from the 
RO notified the Veteran of the decision.  Subsequently, the 
Veteran submitted a statement in April 2005.  In the 
statement, the Veteran referred to a VA Form 9 submitted in 
September 2003 and two November 2004 letters.  He stated that 
he was attaching additional evidence to support his appeal 
during a Board hearing.  He further stated that the evidence 
being submitted needed to be reviewed in order to reach a 
decision on his 38 U.S.C.A. § 1151 claim.  

In a January 2006 statement the Veteran stated that he was 
requesting that his formal appeal be forwarded to the Board 
as requested over a year ago, and that attached were two 
statements in support of his 1151 claim.   

In a December 2006 Board remand, the Board noted that a 
timely NOD had been submitted with regards to the issues of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 and service connection for depression, and 
instructed the RO to issue a Statement of the Case (SOC).  

An SOC was issued in February 2008.  In a letter of February 
28, 2008 the Veteran was informed that he needed to file an 
appeal within 60 days from the date of the letter, or the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the rating decision.  The letter 
further stated that if they did not hear from the Veteran 
within this period, they will close the case.  Finally, it 
advised the Veteran that if he needed more time to file his 
appeal, he should request more time before the time limit for 
filing his appeal has expires and instructed him to look at 
item 5 of the instructions in the VA Form 9, Appeal to Board 
of Veterans' Appeals.  A VA Form 9 was enclosed with the 
letter.  

The next communication from the Veteran is an Informal 
Hearing submitted by his representative on May 14, 2008 in 
which the representative noticed that an NOD and substantive 
appeal were of record.  On May 30, 2008 the Veteran submitted 
a statement which was construed to be a substantive appeal 
and in July 2008 the Board informed the Veteran that his 
substantive appeal was considered untimely.  Thereafter, the 
Veteran requested a Board hearing on the issue of timeliness.    

At the Travel Board hearing of June 2009 the Veteran 
testified that he was not aware he needed to submit and 
additional form in order to complete his appeal.  He further 
testified that he was under the impression that when the 
Board remanded his case in December 2006, that his claim was 
still on appeal.  He also testified that he did not recall 
seeing the SOC and that he would go to see his representative 
within a day or so of receiving any letter from the RO.  When 
handed the SOC he stated that while he had eyesight problems, 
he was able to read the entire SOC and that every time he 
received a letter from the RO he would read it in its 
entirety.  Also testifying at the hearing was Ms. L.S, a 
friend of the Veteran's who testified that she was with the 
Veteran around February and May of 2008 and that his health 
was not good.  She further testified she could not remember 
whether he was in and out of the hospital around that time 
but that he has been in and out for the past three or four 
months the whole time.  

Analysis

The express wording of 38 U.S.C.A. § 7105(a) states that 
"appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished..."  In the instant case, 
the Veteran was informed of the RO's denial in November 2004 
and he filed an NOD in April 2005.  An SOC was issued in 
February 2008.  Subsequently, the Veteran submitted a 
substantive appeal in May 2008 after the expiration of the 60 
day period from the letter containing the SOC and more than 
one year after the Veteran was notified of the October 2004 
rating decision.  Furthermore, the Board notes that there is 
no request for an extension to file the appeal.

The Board understands the Veteran's testimony that he does 
not recall seeing or receiving the SOC.  However, he has not 
contended that the notification letter was sent to the wrong 
address and there is no evidence that the letter was returned 
undeliverable.  Moreover, the Board recognizes that the 
Veteran's friend testified that he was not in good health 
between February and May of 2008.  However, she testified 
that he was in and out of the hospital three to four months 
prior to the hearing or during March and April 2009.  
Therefore, there is no evidence that the Veteran's medical 
needs prevented him from filing a substantive appeal.  In 
regards to the Veteran's contentions that he was not aware he 
needed to file any additional paperwork in order to complete 
his appeal, the Board notes that the Veteran filed a VA Form 
9 in 2003 in regards to another claim.  This is a clear 
indication that he Veteran new the procedures to be followed 
to appeal an issue.  Finally, in regards to the Veteran's 
contention that he thought the issues were on appeal since 
the Board remanded the claim in 2006, the Board finds this 
argument to be without merit.  The Veteran was sent a letter 
with the February 2008 SOC wherein he was informed of the 
procedures t follow in order to perfect his appeal.  The 
Veteran testified that whenever he received correspondence 
form the RO, he read it in its entirety.  Moreover, while he 
cannot remember receiving the SOC, there is no evidence the 
letter was returned undeliverable.  In this regard, the Board 
notes that there is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There 
is no such clear evidence to rebut the presumption of 
notification in this case.

The Board recognizes that the Court has found that the 
issuance of an SOC is not an absolute requirement for 
acceptance of a substantive appeal.  See Archbold v. Brown, 9 
Vet. App. 124, 132 (1996).  However, the Board finds that the 
facts of the present case are distinguishable from those 
presented to the case in Archbold.  In the present case, the 
RO issued a rating decision in October 2004 and informed the 
Veteran of the decision in November 2004.  The Veteran filed 
an NOD in April 2005.  The next communication from the 
Veteran is not until January 2006.  While this statement may 
meet the criteria set forth in 38 C.F.R. § 20.202, and 
therefore could be construed as an appeal even prior to the 
issuance of an SOC, the Board finds that the exception to the 
statutorily mandated sequence of filing a substantive appeal 
after issuance of an SOC which the Court appears to have set 
forth in Archbold does not apply under the circumstances of 
the present appeal.  Indeed, while the letter may be 
construed as an appeal, it was still received after the 
expiration of the one-year appeal period.  The Board finds 
the provisions of 38 U.S.C.A. § 7105(a) to be controlling in 
this case.  

The Board further notes that there is a VA Form 9 of record 
dated in September 2003.  However, as noted above, 
"appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished..."  Since the September 
2003 VA Form 9 is dated prior to the issuance of the October 
2004 rating decision and subsequent February 2008 SOC, it 
cannot be considered a substantive appeal.  A substantive 
appeal must be filed after an SOC.  

In conclusion, the record shows that the Veteran's 
substantive appeal to the October 2004 rating decision was 
not timely filed.  Furthermore, the record does not reflect 
that a timely request for an extension of the time limit for 
filing his substantive appeal was made by the Veteran.  See 
38 C.F.R. §§ 3.109(b), 20.303.  The October 2004 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

With regard to the timeliness issue, the Board points out 
that it is not required to discuss the VCAA.  The VCAA 
essentially clarifies VA's duty to notify claimants of any 
information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to this case.

ORDER

The Veteran's substantive appeal from an October 2004 rating 
decision was not timely filed; the October 2004 rating 
decision became final.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


